Third District Court of Appeal
                             State of Florida

                      Opinion filed September 7, 2016.

                             ________________

                              No. 3D15-2602
                         Lower Tribunal No. 14-6281
                            ________________


                      Nationstar Mortgage, LLC,
                                  Appellant,

                                     vs.

                              Lillian Pardo,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Eric Hendon,
Judge.

      Akerman LLP, Nancy M. Wallace (Tallahassee), William P. Heller (Fort
Lauderdale), Eric M. Levine (West Palm Beach) and Eric S. Matthew, for
appellant.

     The Arcia Law Firm, P.L., and Omar J. Arcia (Miramar), for appellee.


Before LAGOA, EMAS and LOGUE, JJ.

     PER CURIAM.
      Appellant appeals from a final summary judgment entered by the trial court.

Appellee has, commendably, filed a confession of error. Upon our review of the

record, we agree.1

      We reverse the final summary judgment and remand for further proceedings.




1 It should be noted that the case relied upon by appellant in urging reversal was
issued after the trial court granted the motion for summary judgment.

                                        2